          Case 1:18-cr-00373-RJS Document 705 Filed 07/20/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA


          -v-
                                                               No. 18-cr-373 (RJS)
                                                                    ORDER
 ROBERT RHODES,

                               Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

         The Court is in receipt of a letter from Defendant Robert Rhodes, dated July 9, 2020,

requesting compassionate release under the First Step Act of 2018, 18 U.S.C. § 3582. While the

Court has publicly docketed that letter (attached hereto), Defendant also provided the Court with

various medical records. The Court has reviewed this private medical information and concluded

that the presumption in favor of open records is outweighed by Defendant’s privacy interest. See

United States v. Amodeo, 71 F.3d 1044, 1051 (2d Cir. 1995). Accordingly, IT IS HEREBY

ORDERED THAT the attachments to Defendant’s letter shall be filed under seal.              IT IS

FURTHER ORDERED THAT the government shall file a letter by July 24, 2020, setting forth its

position on Defendant’s request.

SO ORDERED.

Dated:          July 20, 2020
                New York, New York


                                                    RICHARD
                                                    RI
                                                    RICHAR  RD J.
                                                                J SULLIVAN
                                                                  SULLIVAN
                                                                  SU
                                                    UNITED STATES CIRCUIT JUDGE
                                                    Sitting by Designation
Case 1:18-cr-00373-RJS Document 705 Filed 07/20/20 Page 2 of 5
Case 1:18-cr-00373-RJS Document 705 Filed 07/20/20 Page 3 of 5
Case 1:18-cr-00373-RJS Document 705 Filed 07/20/20 Page 4 of 5
Case 1:18-cr-00373-RJS Document 705 Filed 07/20/20 Page 5 of 5
